Citation Nr: 1340423	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  13-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a notice of disagreement in November 2012.  A statement of the case dated March 2013 addressed claims for entitlement to service connection for bilateral blindness, entitlement to TDIU, and entitlement to special monthly compensation due to the need for regular aid and attendance/housebound.  The Veteran submitted a substantive appeal (VA Form 9) in May 2013.  The Veteran indicated that he only wished to appeal the denial of entitlement to TDIU.  Thus, the Board does not have jurisdiction over the claim for service connection for blindness or entitlement to special monthly compensation due to the need for regular aid and attendance/housebound.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


REMAND

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The calculation of the combined rating for schedular TDIU will treat disabilities of a common etiology or arising from a single incident as a single disability for the purposes of determining whether the single 60 percent disability or 40 percent disability in an overall 70 percent disabled Veteran exists.  38 C.F.R. § 4.16. 

The Veteran's two service-connected disabilities, residuals of a right inguinal hernia and secondary major depression, are rated at 60 percent combined from May 3, 2012.  While the RO has found the depression to be secondary to the hernia, the two have not resulted from common etiology (the same set of factors contributing to the onset of disease) or a single accident.  Consequently, the requirement of a single 60 percent rating under 38 C.F.R. § 4.16(a) has not been met.  Nevertheless, there remains a question of whether the Veteran qualifies under 38 C.F.R. § 4.16(b), which allows for extraschedular consideration in those cases where a claimant is unemployable due to service-connected disability but who fails to meet the percentage requirements of 38 C.F.R. § 4.16(a).  

The Veteran has been afforded VA examinations in July 2012 and August 2012 and has submitted three VA doctors' statements.  None of these opinions indicate whether the Veteran is unemployable due to the two conditions for which he is service connected.  Thus, the Board finds that additional opinion evidence is necessary to make this determination.

Additionally, the RO should obtain and associate with the claims file all of the Veteran's VA treatment records since May 30, 2012, the last date that VA treatment records were associated with the virtual claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including treatment records from any VA facility since May 30, 2012.

2.  Afford the Veteran an examination in order to determine whether his service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  The examiner should provide such an opinion without regard to advancing age or non-service-connected disability.  Consideration should be given to occupational experience and education.  An explanation for the opinion should be provided.

3.  Thereafter, should the evidence suggest that the Veteran is unemployable based on his service-connected disability, the case should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

